DETAILED ACTION
Response to Amendment
Acknowledgment is made of amendment, filed 01 March 2021. The changes and remarks disclosed therein were considered.
No claims have been canceled by amendment. Therefore, claims 1-20 are pending in the application.
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
      The application has been amended as follow:
	Claim 1 has been replaced with the following:
	-- A device, comprising, in sequence in the following order: 
1) a first electrode layer; 
2) a switching layer comprising vanadium oxide (VOx) material; 
3) a phase-change material layer; and 
4) a second electrode layer; 
wherein: the switching layer is adapted to control the phase-change material layer to switch between a crystalline state and an amorphous state when a voltage is applied to the first electrode layer and the second electrode layer. 

1) apply an electric pulse greater than a threshold voltage Vth of the switching layer between the first electrode layer and the second electrode layer, so that a temperature of the switching layer rises to be higher than its phase transition temperature, and the VOx material switches from a monoclinic crystal system in an insulating state to a tetragonal crystal system in a metallic state: 
2) apply an electric pulse less than a holding voltage VoId of the switching layer between the first electrode layer and the second electrode layer, so that the temperature of the switching layer decreases to be lower than its phase transition temperature, and the VOx material returns to the monoclinic crystal system in the insulating state; 
3) apply a resetting pulse having a voltage greater than a write operation2Customer No.: 31561Docket No.: 096324-US-PA-PCT Application No.: 16/679,355threshold voltage VReset and a falling edge of 10 ns between the first electrode layer and the second electrode layer, so that the temperature of the phase-change material layer rises beyond the amorphous state, and the phase-change material layer is in a low resistance state, to achieve a write operation; and 
4) apply a setting pulse having a voltage between the phase transition voltage Vset of the phase-change material layer and the write operation threshold voltage VReset and a pulse width of 200 ns between the first electrode layer and the second electrode layer, so that the temperature of the phase-change material rises between the crystallization temperature and the melting temperature for 200 ns to ensure the crystallization of the phase-change material; the phase-
The examiner’s amendment has been made in order to place the application in a condition for allowance.
Response to Argument
Applicant’s arguments filed on 30 September 2013 with respected to the rejection of Gilson et al (US 10,177,310 B2 hereinafter “Gilson”), Kamata (US 10,283,707 B2 hereinafter “Kamata”) have been fully considered and are persuasive (see remarks file 01 March 2021, on pages 12-15). The rejection of Gilson, Kamata has been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Gilson et al (US 10,177,310 B2 hereinafter “Gilson”), Kamata (US 10,283,707 B2 hereinafter “Kamata”), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Reasons for indicating the allowable subject matter of claims 1-20 were provided in the previous office action mailed on 11/30/2020.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825